Citation Nr: 1012089	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-37 849	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for plantar fasciitis.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 
1988.  It also appears that the Veteran served in the Army 
Reserves beginning in 1988, upon his discharge from active 
service, and again with the Air Force Reserves beginning in 
January 2002.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


This case was previously before the Board in September 2009 
at which time it was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
plantar fasciitis and the Veteran perfected an appeal of this 
issue.  

2.  In September 2009, the Board remanded the issue of 
entitlement to service connection for plantar fasciitis for 
additional development.    

3.  By subsequent rating decision dated in January 2010, the 
RO granted service connection for plantar fasciitis.

4.  The Veteran has not disagreed with the January 2010 
rating decision and there are no other issues that have been 
appealed to the Board at this time.   


CONCLUSION OF LAW

As the Veteran has been awarded service connection for 
plantar fasciitis the issue of entitlement to service 
connection for plantar fasciitis is moot as there is no 
allegation of specific error of fact or law.  38 U.S.C.A. § 
7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202.  

By rating decision dated in October 2005, the RO denied the 
Veteran's claim of entitlement to service connection for 
plantar fasciitis.  The Veteran perfected an appeal of this 
decision and in September 2009 the Board remanded the claim 
for additional development.  By subsequent rating decision 
dated in January 2010, the RO granted service connection for 
plantar fasciitis and assigned an initial disability rating.  
The Veteran has not yet disagreed with the initial disability 
rating assigned in the January 2010 rating decision and there 
are no other issues that have been appealed to the Board at 
this time.   
    
Therefore, the Board finds that the issue of entitlement 
service connection for plantar fasciitis is moot as the 
Veteran has failed to allege specific error of fact or law in 
the determination being appealed pursuant to 38 U.S.C.A. § 
7105 and 38 C.F.R. § 20.202.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


